Exhibit 10.2

SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT

This is the Second Amendment to the Purchase and Sale Agreement (“Contract”)
entered into the 3rd day of December, 2015 by and between Flanders Holding, LLC,
(“Seller”) and Voltari Real Estate Holding, LLC (“Purchaser”) which Contract was
amended by the First Amendment to the Purchase and Sale Agreement on January 11,
2016 (“First Amendment”).

The parties wish to amend the Contract, as amended in the First Amendment as
follows:

 

  1. Section 2.6 is amended to change the ending of the Contingency Period to
March 10, 2016.

The Contract and First Amendment, except as amended above, shall remain in full
force and effect.

In witness whereof, the parties have set their hands as of the 10th day of
February, 2016.

 

Flanders Holding, LLC, Sellers     Voltari Real Estate Holding, LLC by:  

/s/ Jason Keen

    by:  

/s/ John Breeman

  Jason Keen, Manager       John Breeman,